Danforth, J.
The indictment accused Thomas McDonnell of the crime of murder. He pleaded “ guilty of manslaughter in the first degree,” and after sentence by the General Sessions *368and judgment thereon, appealed to the Supreme Court, where the judgment was affirmed.
In this conclusion we find no error. The indictment charges the commission of the offense under circumstances constituting its highest degree. Upon trial he might have been convicted of a lower degree (2 R. S. 702, § 27; Keefe v. People, 40 N. Y. 348), and in that case could not again be tried nor convicted of a different degree thereof. 2 R. 8. 702, § 28. The same result follows a plea of guilty. It was not necessary to aver in the indictment the facts or circumstances which, if proven, would constitute the lesser crime.
These are matters of evidence for the benefit of the accused.
People v. Butler (3 Park. 377), cited by the appellant, is not to the contrary, but recognizes the rule that an indictment under the common law form is sufficient notwithstanding the statute, and permits a conviction for the offense charged in any degree according to the evidence. Nor do the cases referred to by his counsel support his contention.
The judgment should be affirmed.
All concur.